Citation Nr: 0410163	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from June 1954 to 
May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1.  The veteran's service medical records reveal that he had 
sinusitis and upper respiratory infections during service.

2.  The veteran's separation examination reveals that his lungs 
were normal on clinical evaluation.

3.  The veteran has a current medical diagnosis of chronic 
bronchitis.

4.  The first medical diagnosis of chronic bronchitis was many 
years after service.  

5.  There is no competent medical evidence which relates the 
veteran's current chronic bronchitis to military service.  


CONCLUSION OF LAW

Chronic bronchitis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA notified 
the appellant by a letter dated in September 2001, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that VA would make 
reasonable efforts to assist him in obtaining medical records not 
held by the Federal government.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 Vet. 
App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
rating decision on a claim for VA benefits.  In this case, the RO 
provided the appellant his VCAA notice letter in September 2001.  
The initial unfavorable rating decision which denied service 
connection for bronchitis was issued in December 2001.  The Board 
finds that there is no defect with respect to the VCAA notice 
requirement in this case.

As noted above, VA informed the appellant of the evidence needed 
to substantiate the claim in a letter dated September 2001.  This 
letter also informed the appellant of VA's duty to assist and 
which party would be responsible for obtaining which evidence.  
The Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence needed to 
substantiate the claim, and of VA's duty to assist in obtaining 
evidence thereby meeting the notification requirements of the 
VCAA.  

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has obtained all the relevant records related to the 
appellant's claim.  The veteran's service medical records and the 
post-service medical treatment records he has identified have been 
obtained and associated with the claims file.  There is no 
indication that any pertinent evidence has not been received.  
Therefore, the duty to notify of inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  

Service connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304 (2003).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d).  Establishing direct service connection for a disability 
which has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection between 
that disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim are 
(1) whether the veteran had bronchitis during service; (2) whether 
he currently has a medical disability diagnosed as bronchitis; 
and, if so, (3) whether the current disability is etiologically 
related to military service.  The Board concludes that medical 
evidence is needed to lend plausible support for the all of the 
issues presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for their 
resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  


The veteran was a pilot in the Air Force and served on active duty 
from June 1954 to May 1957.  The RO has obtained his service 
medical records and they appear to be complete.  They contain 
entrance and separation examination reports along with treatment 
records spanning the veteran's entire period of military service.  
These records reveal that the veteran was treated on several 
occasions for symptoms which were diagnosed as a "common cold."  
In September 1954, the veteran was treated for a "cold" and 
excused from flight duty for several days.  In March and July 1955 
he was again diagnosed with a "common cold."  In August 1955, the 
veteran was diagnosed with tonsillitis which was treated with 
antibiotics.  Also in August 1955, a chest x-ray of the veteran 
was taken; it revealed an "ill defined patchy density projected 
through the right second anterior interspace - peripheral lung 
zone.  The lung fields otherwise appear clear."  A few days later, 
another chest x-ray of the veteran was conducted for follow-up and 
the results were that the veteran's lungs were within normal 
limits.  In February 1957, the veteran was hospitalized for a 
single day with the diagnosis for common cold and tonsillitis.  In 
March 1957, separation examination of the veteran was conducted.  
The veteran's lungs and chest were "normal," with no abnormalities 
noted by the examining physician.  A chest x-ray was conducted in 
conjunction with the separation examination and was negative for 
any abnormalities.  The examining physician noted that the veteran 
"had frequent colds since coming to England in 1955.  Sinusitis 
since coming to England in 1955."

In November 1958, a VA examination of the veteran was conducted.  
The veteran reported symptoms of sinusitis and that he got colds 
very easily.  The veteran had a cold at the time of the 
examination.  The final diagnosis was chronic sinusitis.  

The RO has obtained the private medical treatment records from 
1977 to 2001 identified by the veteran.  These records reveal that 
the veteran has complaints of a chronic cough.  These records also 
reveal diagnoses of bronchitis dating back to November 1977.  In 
January 2000, a VA examination of the veteran was conducted.  The 
veteran reported having a chronic cough and a diagnosis of chronic 
bronchitis dating back approximately ten years.  The diagnosis was 
chronic bronchitis.  A private medical examination report dated 
May 2001 reveals a diagnosis of chronic bronchitis with mild 
chronic obstructive pulmonary disease.  

The veteran claims that he developed bronchitis during service and 
that that his service medical records should show that diagnosis 
and that it often kept him from flying.  The service medical 
records reveal that he was treated for upper respiratory 
infections (common colds), sinusitis, and tonsillitis during 
service.  There is evidence of record that the veteran's cold and 
sinus symptoms resulted in grounding him from flying duty on 
occasion.  While the veteran had complaints of a cough at times 
during service there is no evidence showing a diagnosis of 
bronchitis and the veteran's lungs were normal on separation 
examination.  

The evidence of record shows that the veteran has a current 
diagnosis of chronic bronchitis and that the diagnosis of 
bronchitis dates from 1977.  However, there is no competent 
medical evidence showing that the veteran was diagnosed with 
bronchitis during active service.  Moreover, there is also no 
competent medical evidence which in any way relates the veteran's 
current chronic bronchitis to his military service or to the colds 
he was treated for during service.  Finally, there is a period of 
over two decades between the veteran's release from active service 
in 1957 and the first diagnosis of bronchitis in 1977 during which 
there is no medical evidence of a diagnosis of bronchitis.  As 
such, the veteran's claim for service connection for chronic 
bronchitis must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic bronchitis is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



